Citation Nr: 1144313	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-24 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 16, 2006, for the assignment of a 100 percent evaluation for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from January 1970 to November 1971.  His decorations include the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted entitlement to service connection for post traumatic stress disorder (PTSD), assigned a temporary evaluation of 100 percent, effective October 16, 2006, and then assigned a 10 percent evaluation from February 1, 2007.  In March 2007, the Veteran filed a notice of disagreement with respect to the 10 percent evaluation assigned from February 1, 2007.  In August 2007, the RO granted a total evaluation for PTSD from February 1, 2007.  The Veteran was notified of this decision by way of a November 2007 letter.  

In February 2008, the Veteran filed a notice of disagreement requesting that his PTSD award be made effective August 3, 2004, the date that he filed his original claim of entitlement to service connection for PTSD.  The RO, in a June 2008 statement of the case noted that the Veteran sought to appeal the effective date for service connection, but implicitly found that the February 2008 statement was not a timely appeal of the effective date assigned in the January 2007 rating decision, and reframed the issue to reflect disagreement with the August 2007 rating decision that increased the evaluation of PTSD to 100 percent from February 1, 2007.  As such, the RO, in the June 2008 statement of the case, adjudicated the issue of entitlement to an earlier effective date for the grant of a total evaluation for PTSD and found that the Veteran was not entitled to a total evaluation prior to October 16, 2006, the effective date of the grant of service connection set in the January 2007 rating decision.  The Veteran filed a substantive appeal with respect to this decision in August 2008.

In this case, the Board notes that the Veteran has consistently argued for an earlier effective date for the grant of service connection.  As noted above, the effective date for the grant of entitlement to service connection for PTSD was decided in a January 2007 rating decision.  The Veteran was notified of this decision by way of a January 2007 letter.  The Veteran filed a notice of disagreement with the effective date for service connection in a February 2008 statement.  Because the notice of disagreement was received more than one year after the Veteran had been notified of the January 2007 decision, that decision became final.  38 U.S.C.A. § 5107; 38 C.F.R. § 20.302. 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed. 

To the extent that the Veteran attempted to raise a freestanding earlier effective date claim in his February 2008 statement, if such claim had been adjudicated by the RO and appealed to the Board, the Board would have had no alternative but to dismiss the appeal as to such issue.  See VAOPGCPREC 9-99 (indicating that the Board may dismiss any appeal which is not timely filed). 


FINDING OF FACT

The Veteran was awarded a total evaluation for his service-connected PTSD, effective October 16, 2006, the effective date of the grant of service connection. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 2006, for the grant of a 100 percent schedular rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Because the application of the law to the undisputed facts is dispositive of the Veteran's appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  Further, as to his claim for an earlier effective date for a total disability rating for his PTSD, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board thus finds that all pertinent treatment and examination records have been obtained and thus there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

II.  Earlier Effective Date Claim 

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

With respect to the effective date for an award of increased compensation, the general rule is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

Thus, with respect to increased rating claims, three possible dates may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.   As such, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In this case, the Veteran has been awarded a total evaluation for PTSD effective October 16, 2006, the effective date of the grant of service connection.  As such, the Veteran has already been awarded the earliest effective date allowed by law for his total disability rating.  

Accordingly, the Board concludes that the claim for an effective date prior to October 16, 2006, for the award of a total disability evaluation for service-connected PTSD must be denied. 


ORDER

An effective date earlier than October 16, 2006, for the grant of a 100 percent schedular rating for PTSD is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


